Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to Applicant’s communication filed on 7/14/20. Claims 1-15 and 32-33 are pending and are currently under examination.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    166
    460
    media_image1.png
    Greyscale


Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-15 and 32-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Claim 1 is indefinite because of Applicant's structure for (II):

    PNG
    media_image2.png
    112
    193
    media_image2.png
    Greyscale

is unclear (fuzzy) and the attachment to the main compound is not included. The examiner suggests the Applicant include a clearer picture of (II), refer to (II) in the claim language and show the attachment site (see WO claims also filed 7/14/20 for an example of the attachment site - the wiggly line in (II)). The dependent claims are rejected since they depend on claim 1. Applicant is advised to correct the claim language.  


Reason for Allowance
Applicant’s claimed invention is directed to hyper-branched compound represented by the general structure (I):

    PNG
    media_image3.png
    480
    602
    media_image3.png
    Greyscale


The closest prior art is Lim et al. (Journal of Membrane Science, 31 August, 2016, Vol. 521, pg 1-9, in applicant’s IDS filed on 7/14/20). 
Lim et al. teaches a cross-linked graphene oxide membrane (abstract; figures 1 and 2), as shown below:


    PNG
    media_image4.png
    334
    418
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    269
    699
    media_image5.png
    Greyscale

The prior art is deficient in that it does not teach Applicant’s hyper branched fluorinated structure.
The prior art neither teaches, nor suggests the limitations of Applicant’s claims as described above.  Nor would it have been obvious to modify the prior art’s process steps to arrive at the instantly claimed invention.  There is no motivation to do so.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658